Citation Nr: 0615839	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-25 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, MM, MG and GM


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1973 to April 
1977.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX.

The veteran and several immediate and extended family members 
provided testimony at a hearing before a Hearing Officer at 
the RO in May 2004; a transcript is of record.


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  It is not unreasonable to conclude that the veteran's in- 
service experiences resulted in demonstrated increased 
psychiatric pathology, variously characterized as major 
depressive disorder with psychotic features, schizophrenia, 
adjustment disorder, schizoaffective disorder, PTSD and 
depression, in and since service which is clearly beyond the 
anticipated natural progress of any preexisting psychiatric 
problems.


CONCLUSION OF LAW

An acquired psychiatric disorder, variously diagnosed but 
generally characterized as major depressive disorder with 
psychotic features, is reasonably the result of service. 38 
U.S.C.A. §§ 1110, 1111, 1132, 1153, 5103 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.326 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matters

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  The Board is satisfied that 
adequate development has taken place, and particularly given 
the decision herein reached by the Board, that there is a 
sound evidentiary basis for resolution of this issue at 
present without detriment to the due process rights of the 
veteran.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service. 
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Under VA laws and regulations, some disabilities such as 
personality disorders are considered congenital and 
developmental in nature and are not deemed compensable 
diseases for VA purposes. 38 C.F.R. § 3.303(c) (2005).  
However, under certain circumstances, service connection may 
be granted for such disorders if shown to have been 
aggravated during service.  SeeVAOPGCPREC 82-90 (July 18, 
1990).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991). The presumption of sound condition provides: 
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 38 
C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994). 

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306. Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In response to and with regard to clarification and 
explanation of rulings such as that in Cotant v. Principi, 17 
Vet. App. 116 (2003), and to address apparent inconsistencies 
between the Court decisions and VA regulations, a General 
Counsel Opinion [VAOGCPREC 3-2003, July 16, 2003], held that 
to rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  It 
further states that the provisions of 38 C.F.R. § 3.304(b) 
are inconsistent with 38 U.S.C. § 1111 insofar as section 
3.304(b) states that the presumption of sound condition may 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.[rendering that 
section invalid].

The GC Opinion further held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111. Section 
3.306(b) properly implements 38 U.S.C. § 1153, which provides 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Extensive service and post-service clinical records are in 
the file.

The veteran and family members also provided testimony at a 
hearing at the RO.  The Board finds that testimony to be 
entirely credible, and while they are not able to provide 
medical opinions, they are certainly able to provide helpful 
observations as to the veteran's situation before, during and 
since service.  One of the family members was also in service 
at the same time and observed that he did some very peculiar 
things at that time.  Others testified that he had had 
problems as a youth but his service caused him to have more 
serious difficulties and additional manifestations appeared.

In substance, the veteran's service documentation confirms 
that he served in the Vietnam area, and onboard the USS 
MIDWAY during Operation Eagle Pull when casualties were being 
airflifted thereon.  He was initially a mess cook but 
detailed thereon as a plane captain.  During the time he was 
onboard they had a number of incidents that were stressful 
and many Vietnamese individuals in boats were being landed as 
well.  Many were either dead on arrival or died of wounds, 
and he allegedly had to participate in dropping their dead 
bodies in the Ocean.  

Service records show that he had some problems during service 
that were in part attributed to a schizoid personality.  He 
had bouts of intoxication and eventually received a discharge 
after hospitalization for drunkenness.

A comprehensive lessons-learned document for the period when 
the veteran was on the MIDWAY is of record.

On VA psychiatric examination in October 2004, the veteran's 
long history was noted.  The examiner diagnosed PTSD (Axis 
I); and schizoid personality (Axis II), chronic, and rather 
strong schizoaffective type including depression.  His GAF 
was felt to be about 45.

The examiner described the veteran's disability as follows:

This is a somewhat difficult situation 
here, because personality disorders are 
not usually service connected.  However, 
and on the other side, it is quite 
possible and it is frequently seen that 
stresses during the service are 
instrumental to bring the problem to the 
surface, and activate this.  Therefore, 
the non-service connected and service 
connected condition overlapping here, and 
to some extent, I would grant some 
service connection to this veteran.

On follow-up evaluation by VA in March 2005, again the 
extensive history was recorded.  The veteran said that he had 
PTSD symptoms daily.  His wife accompanied him to the 
examination, and the file was made available to the examiner 
in advance.  

The examiner diagnosed major depressive disorder, recurrent, 
severe, with psychotic features (Axis I); and polysubstance 
dependence - nicotine, Diazepam, opiates, all in recent 
remission, and marijuana, in remission.

He further opined as follows:

In considering the diagnosis of PTSD, 
there does appear to be multiple 
stressful situations.  It is my opinion 
that the stress in the military was not 
life-threatening, although he did see 
evidence of people who were wounded and 
killed as a result of his military 
service.  It probably aggravated (any) 
pre-existing condition, (but) ...PTSD was 
probably not caused by military service.  

The current psychiatric condition was 
probably aggravated by military service.

In my opinion, (pre-existing psychaitric 
disability) was probably aggravated by 
military service, but he has a family 
history of mental illness and has 
polysubstance abuse and many other 
causes, including physical abuse, also an 
on-the-job accident, a motorcycle 
accident and an auto accident that also 
contributed to his present.  (emphasis 
added)

The examiner concluded also that he had schizoid personality 
disorder (Axis II) and a GAF of 45.



Analysis

The clinical records show that numerous military, private and 
VA psychiatrists have diagnosed the veteran as having an 
acquired psychiatric disability (whether neurotic and/or 
psychotic in nature) in addition to a basic underlying 
personality disorder.  These symptoms surfaced and were 
clearly intensified in and since service, and functional 
incapacitation has been entirely consistent since service.

Admittedly, there was evidence of some sort of nervousness 
prior to service. However, there was no evidence of any 
active or significantly disabling psychiatric problems 
reflected on his entrance examination or for some time 
thereafter.  Whether the pre-service problems were simply 
personality traits is debatable, but if they were, the issue 
then becomes whether they were aggravated in service, which 
is conceivable and potentially viable within pertinent 
regulations; or, alternatively, whether there was added 
pathology in and as a result of service which served to have 
aggravated whatever may have existed prior to service.

In any event, whatever the pre service diagnosis, he was not 
actively psychotic at entrance and for a period thereafter, 
but became so in service and since.  

Accordingly, in any event, a review of the evidence of record 
tends to reflect that in service, the veteran's mental health 
problems certainly became worse than whatever level at which 
they had been prior to service. 

Whether there was then evidence of what was the exact nature 
of the superimposed and separate disorder is not clear 
although by hindsight, it appears likely to have been at 
least schizoaffective disorder if not frank schizophrenia 
superimposed on or as progressed from the basic schizoid 
personality traits.  What is certain, however, is that as a 
result of service, the veteran now exhibits, and has long 
exhibited, additional acquired psychiatric disability of 
often psychotic proportions.  His pre-service, service and 
post-service history were all full of multiple unfortunate 
situations, but his post-service existence has been pretty 
much of a mental health disaster.

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, and data in support 
thereof, have been entirely consistent and basically 
credible.  He does have collaterally documented medical 
support for his personal assessment that his mental health 
changed for the worse in service.

The Board finds that his current psychiatric disorder, 
however diagnosed, may have in part pre-existed service, but 
that the equivocation as to any increase in severity and 
added symptoms in and as a result of service, raises a doubt 
which must be resolved in his favor.  The veteran's 
psychiatric disorder is reasonably the result of service, 
either on the basis of aggravation of pre service disability 
and/or in-service incurrence of added disability, and service 
connection is in order. 


ORDER

Service connection for an acquired psychiatric disorder is 
granted.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


